IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                RENDERED: OCTOBER 29, 2020
                                                      NOT TO BE PUBLISHED

               Supreme Court of Kentucky
                                2019-SC-0182-MR


ROBERT FOLEY                                                            APPELLANT


V.                APPEAL FROM LAUREL CIRCUIT COURT
                HONORABLE MICHAEL O. CAPERTON, JUDGE
                           NO. 91-CR-00180


COMMONWEALTH OF KENTUCKY                                                 APPELLEE


                  MEMORANDUM OPINION OF THE COURT

                                   AFFIRMING

      Appellant, Robert Foley (“Foley”), is no stranger to this Court. In the

twenty-seven years since he was sentenced to death for the murders of Rodney

and Lynn Vaughn, Foley has mounted numerous assaults on his conviction.

This appeal stems from a recent neuropsychological evaluation Foley received.

In light of a clinical psychologist’s expert opinion that he suffers from certain

cognitive impairments, Foley seeks to vacate his death sentences. Now, we

must decide whether the trial court erred in denying Foley’s motion to vacate or

set aside his sentences. Based on our review of the record and applicable law,

we hold that the trial court did not err and affirm its Order.




                                         1
                             I. FACTUAL BACKGROUND1

      This case arises out of the shooting deaths of Rodney and Lynn Vaughn

in August 1991. Foley shot and killed both brothers during a party at his

Laurel County residence. At trial, the Commonwealth presented eyewitness

testimony and circumstantial evidence identifying Foley as the killer and his

attempts to conceal the crime. The jury accepted this evidence and found

Foley guilty of two counts of murder. During the penalty phase of the trial,

Foley’s counsel did not introduce mitigating evidence. Based on the jury’s

recommendation, the trial court sentenced Foley to death for both murders.

      This Court affirmed Foley’s convictions and sentences on direct appeal.2

Foley then sought post-conviction relief pursuant to RCr3 11.42, alleging, as is

relevant here, that trial counsel was ineffective due to his failure to adequately

investigate and to present mitigating evidence during the penalty phase of his

trial. Foley’s state post-conviction counsel did not include a claim that trial

counsel’s ineffectiveness consisted in part of a failure to seek appointment of a

neuropsychological expert.4 The circuit court denied post-conviction relief and

this Court affirmed.5 In the intervening years, Foley unsuccessfully sought


      1  In light of the extensive procedural history of this case and the narrowness of
the issue at hand, we set out only an abbreviated recitation of the facts. For a more
comprehensive account, see Foley v. Commonwealth, 425 S.W.3d 880 (Ky. 2014);
Foley v. Commonwealth, 17 S.W.3d 878 (Ky. 2000); Foley v. Commonwealth, 942
S.W.2d 876 (Ky. 1997).
      2   Foley, 942 S.W.2d at 890.
      3   Kentucky Rule of Criminal Procedure
      4 Foley’s state post-conviction counsel did seek funding for a ballistics expert

and a clinical social worker for assistance in the RCr 11.42 hearing. See Foley, 17
S.W.3d at 887.
      5   Foley, 17 S.W.3d
2
federal habeas corpus relief6 and unsuccessfully pursued numerous CR7 60.02

motions.8

      In 2018, Foley received funding to hire a neuropsychologist in connection

with a separate federal habeas case.9 Dr. Daniel Martell (Dr. Martell), a clinical

psychologist, evaluated Foley for over fifteen hours across two days. The

examination consisted of a review of prior case materials, an investigation into

Foley’s personal and medical history, and the evaluation of Foley’s performance

on numerous neuropsychological tests. Based on his examination, Dr. Martell

opined that Foley demonstrated a decline in cognitive abilities consistent with a

history of prior head injuries and “appeared to suffer from progressive chronic

traumatic encephalopathy (CTE).”10 Additionally, Dr. Martell opined that Foley

exhibited “multiple areas of impairment in frontal lobe executive functioning.”

      Foley moved the Laurel Circuit Court to vacate his sentences due to this

report. Foley alleged that the report was “newly discovered evidence” sufficient

to grant relief under either CR 60.02, CR 60.03, RCr 10.02; and RCr 11.42(10).




      6   Foley v. Parker, 488 F.3d 377 (Cir. 2007).
      7   Kentucky Rule of Civil Procedure.
      8  Foley v. Commonwealth, 425 S.W.3d 880 (Ky. 2014); Foley v. Commonwealth,
No. 2008–SC–000909–TG, 2010 WL 1005873 (Ky. March 18, 2010); Foley v.
Commonwealth, No. 2007-SC-000754-MR, 2009 WL 1110333 (Ky. Apr. 23, 2009);
Foley v. Commonwealth, No. 2002-SC-0222-TG, 2003 WL 21993756 (Ky. Aug. 21,
2003).
      9 Foley is currently serving four additional death sentences related to four

murder charges arising out of a separate incident. See Foley v. Commonwealth, 952
S.W.2d 924 (Ky. 1997).
      10   Foley Brief on Appeal, Ex. 2 at 58.

                                              3
The circuit court denied the motion, finding it to be “procedurally improper,

time-barred, or otherwise defective.” Foley now appeals as a matter of right.11

                                     II. ANALYSIS12

      Foley seeks relief under three different procedural rules, but each shares

a basic premise: Dr. Martell’s expert opinion and report constitute newly

discovered evidence of such import that a reasonable juror, had he or she

known of it, would not have voted to impose the death penalty. The circuit

court’s Order purportedly declines to reach the merits. Instead, the court

dismissed each challenge on procedural grounds. The gist of the court’s

reasoning was that the report is not new evidence. Instead, that circuit court

found that the report rearticulates similar claims of head injuries that Foley

has raised for years. We consider these general arguments in context of the

specific procedural vehicles Foley raised.

                                      A. CR 60.02

      First, Foley seeks relief from his sentences under CR 60.02. On appeal,

we review the denial of a CR 60.02 motion for abuse of discretion.13 The test

for abuse of discretion is whether the trial court’s decision was “arbitrary,

unreasonable, unfair, or unsupported by sound legal principles.”14 We will




      11 KY. CONST. § 110(2)(b); Skaggs v. Commonwealth, 803 S.W.2d 573, 577 (Ky.
1990) (Court of Appeals has no authority to review any matter affecting the imposition
of death sentence).
      12 Each of these issues is preserved via Foley’s omnibus motion to vacate. See
Foley Brief, Ex. 3 at 20-36.
      13    Brown v. Commonwealth, 932 S.W.2d 359, 361 (Ky. 1996).
      14    Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999) (citations
omitted).

                                            4
affirm the lower court’s decision unless doing so would be a “flagrant

miscarriage of justice.”15

       In addition to the causes enumerated in subsections (a)-(e), CR 60.02(f)

provides that a court may relieve a party from its final judgment for “any other

reason of an extraordinary nature justifying relief.” Ordinarily, the rule

requires claims grounded on the discovery of new evidence to be brought

within one year.16 Our case law recognizes, however, that evidence discovered

outside of the one-year time limit may support a claim under 60.02(f) in certain

limited circumstances.    17   “In order for newly discovered evidence to support a

motion for new trial it must be of such decisive value or force that it would,

with reasonable certainty, have changed the verdict or that it would probably

change the result if a new trial should be granted.”18

      A movant must bring an action under CR 60.02(f) “within a reasonable

time” of the entry of judgment. This determination is inherently fact-specific

and, as such, is best placed in the trial court’s discretion.19 While the distance

between final judgment and the motion is a relevant factor, a reviewing court

should consider the basis for the movant’s claim, when the information




      15   Gross v. Commonwealth, 648 S.W.2d 853, 858 (Ky. 1983).
      16   See CR 60.02(b).
      17   See Foley, 425 S.W.3d at 886.
      18 Jennings v. Commonwealth, 380 S.W.2d 729, 730 (Ky. 1963)(internal
quotations omitted).
      19   See Gross, 648 S.W.2d at 858.

                                           5
supporting such claim was discovered by the movant, and the reason behind

the delay in discovering the information and the filing of the motion.20

      Further, Kentucky law expresses a strong aversion to successive post-

judgment motions.21 In the context of CR 60.02, a defendant must only raise

those claims which she could not have raised either on direct appeal, in a RCr

11.42 action, or in another CR 60.02 motion.22 Evidence discovered after the

conclusion of all prior proceedings, in a limited set of circumstances, may

provide an adequate basis for a subsequent CR 60.02 motion.

      The trial court found that Foley’s motion was untimely and successive

because the facts underlying Dr. Martell’s opinion—Foley’s history of head

injuries—were known to Foley at the time of trial and could have been raised in

a prior proceeding. Effectively, the trial court found that Dr. Martell’s report

was not “newly-discovered.” In doing so, the trial court relied on our previous

opinion in this litigation concerning a similar CR 60.02 motion.23 In that

previous decision, this Court held that an expert opinion “cannot fit the

definition of newly-discovered evidence unless it is based on facts that were not




      20  See e.g., Bedingfield v. Commonwealth, 260 S.W.3d 805 (Ky. 2008)(holding
that a CR 60.02 motion filed eight years after trial was timely when new DNA testing
methods gave rise to exculpatory evidence). By contrast, when the information
supporting a CR 60.02(f) motion was known to the defendant at trial or within one
year of final judgment, the reviewing court will find the motion to be time-barred. See
Foley, 425 S.W.3d at 884-886); see also, Stoker v. Commonwealth, 289 S.W.3d 592,
594-95 (Ky. App. 2009)(holding that trial court did not abuse its discretion when it
found that motion premised on facts known to defendant for ten years was untimely).
      21See e.g. McQueen v. Commonwealth, 948 S.W.2d 415, 416 (Ky. 1997); Gross,
648 S.W.2d at 853-56.
      22   McQueen, 948 S.W.2d at 416.
      23   Foley, 425 S.W.3d at 887.

                                           6
previously known and could not with reasonable diligence have been

discovered.”24 There, we rejected on the merits a CR 60.02 motion premised on

a ballistic report that reexamined and reinterpreted previously known facts.25

      Here, the trial court reasoned that Dr. Martell’s report was similar in

kind to the ballistics report. The trial court found that Martell’s opinion was

“derived from facts known to the [Foley] for his literally his entire life.”26

Moreover, the issue of Foley’s history of head injuries was previously raised in

his initial RCr 11.42 hearing, albeit without any medical reports supporting his

claims.27 In sum, the trial court concluded that this was not newly discovered

evidence of sufficient gravity to justify reopening Foley’s case.

      Foley urges us to reject the comparison to the ballistics report. Instead,

he argues that this Court’s decision in Bedingfield supplies the more

appropriate analogy. There, this Court held that the presence of physical

evidence, discovered through DNA-testing methods not available at the time of

trial, that implicated another person for the commission of the crime in

question was grounds for a new trial.28 Foley claims that Dr. Martell’s

conclusions regarding his cognitive impairments arise out of newly-performed

psychological tests rather than a reexamination of Foley’s prior medical history.

Under Foley’s theory, Dr. Martell’s report supplies a basis for his conclusion




      24 Id.
      25  Id.
      26   Foley Brief, Ex.1 at 102.
      27   See Foley, 17 S.W.3d 878 (Ky. 2000).
      28   See Bedingfield, 260 S.W.3d at 815.

                                           7
independent of facts previously in the record, thereby distinguishing it from the

ballistics report.

      While acknowledging that it is a somewhat close call, we do not

determine that the trial court abused its discretion. While Dr. Martell

performed an independent evaluation of Foley’s cognitive abilities as they stood

in 2018, Dr. Martell’s conclusions explicitly take into account Foley’s history of

head injuries. In his report, Dr. Martell opines that Foley’s decline in cognitive

abilities was “consistent with his history of multiple head injuries” and was

consistent with “progressive CTE.”29 While Foley never underwent

psychological testing before 2018, he first raised the issue of his head injuries

over 20 years ago in his initial state postconviction proceeding. So, while he

now possesses a new report claiming that he currently exhibits signs of

neuropsychological decline, it is not as if the possibility that Foley may suffer

from effects of head trauma could not have been raised in a previous

proceeding. In fact, it was raised. Therefore, on the facts of this case, we hold

that the trial court did not abuse its discretion in finding that Foley’s CR 60.02

motion was procedurally barred.

                                 B. RCr 10.02 and 10.06

      Foley advances a similar argument under RCr 10.02 and 10.06. RCr

10.02 permits a court to “grant a new trial for any cause which prevented the

defendant from having a fair trial, or if required in the interest of justice.”

Ordinarily, a motion for a new trial on the basis of newly discovered evidence



      29   Foley Brief, Ex. 2 at 58.

                                           8
may only be brought later than one year after the entry of judgment “if the

court for good cause so permits.” While the standards are not identical, “[a]n

extraordinary circumstance under CR 60.02(f) always establishes good cause

under RCr 10.06(1).”30 So each inquiry takes into consideration similar

factors, given differing weights. In this case, we do not find that distinction

controlling. Just as we determine that Dr. Martell’s report does not constitute

an extraordinary circumstance under CR 60.02, we similarly conclude that it

does not constitute good cause pursuant to 10.06.

                                     C. RCr 11.42

      Foley’s claim under RCr 11.42 (10) takes three alternative forms. To the

extent that Foley advances the same argument for relief under RCr 11.42 as he

maintains under CR 60.02, we find the motion to be procedurally improper.

Such a theory impermissibly elides the standard for relief under CR 60.02 and

RCr 11:42. Kentucky law is very clear the standards for relief under CR 60.02

and RCr 11.42 are distinct; one cannot simply repackage their 60.02 argument

in an 11.42 motion or vice versa.31

      To the extent that Foley attempts to relitigate the effectiveness of counsel

in his initial post-conviction proceedings, his claims are procedurally barred.

He brings his current challenge under RCr 11.42(10), which imposes a three-

year period from final judgment during which a movant must bring their




      30   Bedingfield, 260 S.W.3d at 811.
      31 See Gross, 648 S.W.2d at 856 (“The structure provided in Kentucky for
attacking the final judgment of a trial court in a criminal case is not haphazard and
overlapping but is organized and complete.”)

                                             9
claim.32 While the rule provides an exception for claims predicated on newly

discovered evidence, Foley already pursued a RCr 11.42 claim against trial

counsel. And RCr 11.42(3) provides that the motion to vacate “shall state all

grounds for holding the sentence invalid of which the movant has knowledge.”

Given that Foley’s prior history of head injuries was both known to him at that

time and actually litigated in his state postconviction hearing, he cannot now

raise that issue against trial counsel under the plain language of RCr 11.42(3).

      But Foley anticipated our conclusion and offers a third way to consider

his 11.42(10) claim. He argues that if we find that he is procedurally barred

under 11.42(3) from asserting an ineffectiveness-of-trial-counsel claim, then

that procedural bar should be excused due to the ineffectiveness of his state

post-conviction proceedings counsel. While this theory is not currently

recognized under Kentucky law, Foley asks us to extend the holdings of

Martinez v. Ryan33 and Trevino v. Thaler34 to claims arising out of Kentucky

post-conviction proceedings. Specifically, he contends that this Court’s holding

in Bowling v. Commonwealth implicitly compels this result.35 This argument

requires unpacking.

      Under the doctrine of procedural default, a federal habeas court will not

review the merits of claims that a state court declined to hear due to the failure




      32   See RCr 11.42(10).
      33   566 U.S. 1 (2012).
      34   569 U.S. 413 (2013).
      35   163 S.W.3d 361 (Ky. 2005).

                                        10
of a prisoner to comply with a state procedural rule.36 The theory behind this

doctrine is that principles of federalism require federal courts to respect the

finality of state court judgments.37 However, this general rule has an

exception. Federal courts may invoke their equitable powers to excuse a

procedural default and hear the merits of a case if a prisoner can show cause

for the default and prejudice resulting from a violation of federal law.38

       This Court has, on at least one occasion, looked to federal case law in

this area for support in fashioning equitable relief. In Bowling, this Court

utilized the federal cause-and-prejudice standard to decide if a prisoner’s

waiver of a constitutional claim should be excused.39 Specifically, the Court

considered whether the “miscarriage of justice” exception, which allows a

prisoner to maintain a merits-based challenge to a defaulted claim even if she

fails to show cause for the default, permitted them to consider the merits of the

prisoner’s claim.40 While this Court did not engage in an exhaustive analysis

on the applicability of that exception in state court proceedings, we did use the

federal analytical framework to guide the use of our own equitable discretion.




       36   Martinez, 566 U.S. at 9 (citations omitted).
       37   See Davila v. Davis, 137 S. Ct 2058, 2064 (2017).
       38   See Martinez, 566 U.S. at 10 (citing Coleman v. Thompson, 501 U.S. 722, 750
(1991)).
       39 163 S.W.3d at 372-373.
       40Id. The “miscarriage of justice” exception allows a court to review the merits
of a procedurally defaulted claim even if the prisoner cannot show cause for the
default “where a constitutional violation has probably resulted in the conviction of one
who is actually innocent.” Id. (citing Coleman, supra, at 749-50).

                                              11
      For years, “[n]egligence on the part of a prisoner’s postconviction

attorney [did] not qualify as cause.”41 Martinez expanded this exception,

holding that in states where an ineffective-assistance-of trial-counsel claim

must first be brought in a collateral proceedings, the lack of state post-

conviction counsel or the ineffectiveness of state post-conviction counsel, under

the standard of Strickland v. Washington42, may serve as “cause” to excuse a

procedural default.43 The following year, the United States Supreme Court

further extended the exception to cover states, which, as a matter of procedural

design, deny a meaningful opportunity for prisoners to raise ineffective-

assistance-of-trial-counsel claims outside of collateral proceedings.44

      With that background in mind, we now address Foley’s claim. Foley

argues that the Martinez/Trevino rule applies to our review of RCr 11.42

proceedings because we have already recognized the cause-and-prejudice

exception in Bowling. Since we have adopted this exception before Martinez

and Trevino, Foley contends that the subsequent expansion of the exception

brought about by those decisions holds sway over Kentucky courts. This is an

interesting question that deserves consideration in the appropriate case. But

this case is not that case.




      41 Id. (citing Maples v. Thomas, 565 U.S. 266, 280 (2012)).
      42   466 U.S. 668 (1984).
      43   Martinez, 566 U.S. at 13-14.
      44See Trevino v. Thaler, 569 U.S. 413 (2013). The Sixth Circuit held that
Kentucky’s state postconviction regime fall under the scope of Trevino. Woolbright v.
Crews, 791 F.3d 628 (2015).

                                            12
      Let’s assume that Martinez and Trevino apply. Under those cases, Foley

may establish “cause” to excuse a procedural default where: (1) his claim of

ineffectiveness-of-trial-counsel is “substantial” and (2) the cause consisted

either of the lack of state-postconviction-proceeding counsel or the

ineffectiveness of state-postconviction-proceeding counsel.45 Thus, the

ineffectiveness of state-postconviction-proceedings counsel is a necessary

condition for relief under Martinez and Trevino.46 Here, we are not convinced

that Foley can demonstrate that his counsel performed below constitutional

standards in the RCr 11.42 proceedings.

      We have described Strickland as containing two prongs, both of which

must be met to sustain a claim of ineffective assistance of counsel: the

“performance” and “prejudice” prongs.47 To meet the “performance” prong, a

movant must show that “counsel’s representation fell below an objective

standard of reasonableness.”48 To meet the “prejudice” prong, a movant must

show “a reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been different.”49

      Here, Foley claims that his counsel in his RCr 11.42 proceedings

rendered ineffective representation due to their failure to adequately develop a

claim that trial counsel was ineffective in failing to present mitigating evidence


      45   See Trevino, 569 U.S. at 423.
      46  See Martinez at 16. (“When faced with the question whether there is cause for
an apparent default, a State may answer…that the attorney in the initial-review
collateral proceeding did not perform below constitutional standards.”).
      47   See Gall v. Commonwealth, 702 S.W.2d 37, 39-40 (Ky. 1985).
      48   Strickland, 466 U.S. at 687–88.
      49 Id. at 694.

                                             13
concerning Foley’s head injuries and their effect on his neuropsychological

well-being. Under the performance prong, this challenge poses two questions.

First, whether, under an objective standard of reasonableness, Foley’s post-

conviction counsel should have raised a claim that trial counsel was ineffective

for their failure to pursue neuropsychological testing in preparation for trial.

And second, whether Foley’s post-conviction counsel should have sought funds

for a neuropsychological expert for use at the RCr 11.42 hearing.

      As to the latter question, we cannot find that Foley’s post-conviction

counsel erred in failing to request funds for psychological testing. We observe

that a claimant did not have a constitutional right to expert assistance in a

collateral attack proceeding at the time of Foley’s RCr 11.42 hearing.50 Nor do

they today. Importantly there is a “strong presumption” that an attorney’s

decision to pursue some claims and decline to pursue others is a tactical

choice.51 And “[r]are are the situations in which the wide latitude counsel

must have in making tactical decisions will be limited to any one technique or

approach.”52

      Foley’s counsel requested funding for both a ballistics expert and a

clinical social worker and was denied on both counts. The decision to pursue

funding for experts to help develop what appears at the time to be stronger




      50   See Foley, 17 S.W.3d at 886-87.
      51  Yarborough v. Gentry, 540 U.S. 1, 6 (2003) (“When counsel focuses on some
issues to the exclusion of others, there is a strong presumption that he did so for
tactical reasons rather than through sheer neglect.”).
      52 Harrington v. Richter, 562 U.S. 86, 106 (2011)(citations omitted)(internal

quotations omitted).

                                             14
claims is a reasonable tactical decision. At the time of the RCr 11.42

proceeding, numerous witnesses were available to recount tales of Foley’s

brutal upbringing.53 Additionally, there was a factual dispute about the nature

of the firefight. Compared to general allegations of previous head injuries,

numerous as they were, we cannot say that counsel’s choice to lend support to

what he or she determined to be stronger mitigating evidence was

constitutionally deficient performance.

      Similarly, we cannot conclude that post-conviction counsel was

ineffective in failing to bring a claim of ineffective-assistance-of-trial-counsel

related to the failure to seek funding for a neuropsychological expert. Foley’s

post-conviction counsel did raise claims based on trial counsel’s failure to

adequately investigate and present mitigating evidence.54 As it relates to

evidence of head injuries, counsel challenged trial counsel’s failure to introduce

the testimony of several family members who recalled head injuries suffered by

Foley during his childhood. While this court rejected the mitigating force of

that testimony due in part to the absence of medical records supporting

trauma,55 we do not find that post-conviction counsel rendered ineffective

performance.

      “Reliance on the harsh light of hindsight to cast doubt on [proceedings]

that took place” nearly two decades ago runs contrary to the Strickland




      53   See generally Foley, 17 S.W.3d 878 (2000).
      54 Id. at 883.
      55  Id.

                                           15
standard.56 We must evaluate counsel’s conduct in context of the time in

which he or she acted.57 In this case, post-conviction counsel raised over

twenty-six grounds for ineffective-assistance-of-trial counsel, including the

failure to introduce mitigating testimony regarding Foley’s head injuries at trial.

In light of these allegations, Foley’s counsel sought expert assistance to develop

the strength of the mitigation arguments concerning Foley’s background. From

the perspective of post-conviction counsel, there were surely a number of

claims and experts that he felt trial counsel might have pursued. However, an

attorney is entitled to filter activities that appear “distractive from more

important duties.”58 In this case, we cannot say that it was unreasonable to

confine the ineffective-assistance-of-trial-counsel claim to the failure to present

the testimony of family members as opposed to a psychological expert who may

or may not have been provided. While this calculus may change in light of

contemporary understanding, that is not the inquiry. Considering the record

before us, Foley’s state post-conviction counsel did not fail to meet the

performance prong of Strickland.

      In sum, we do not need to reach the question of whether Martinez and

Trevino apply to Kentucky proceedings because, even if they did, Foley’s post-

conviction counsel provided constitutionally adequate assistance. As a result,




      56   See Harrington 562 U.S. at 107.
      57 Id.
      58 Id. (citing Bobby v. Van Hook, 558 U.S. 4, 11, (2009)(per curiam)); accord
Haley v. Commonwealth, 586 S.W.3d 744 (Ky. App. 2019), review denied (Oct. 24,
2019)

                                             16
Foley is procedurally barred from raising a new ineffectiveness of trial counsel

claim pursuant to RCr 11.42(3).

                                 IV. CONCLUSION

      In light of the facts of this case and the applicable standard of review, we

conclude that the trial court did not abuse its discretion in denying Foley’s

motion. As such, we affirm.

      All sitting. All concur.




COUNSEL FOR APPELLANT:
David M. Barron
Assistant Public Advocate
Department of Public Advocacy

Michael J. O’Hara
O’Hara, Taylor, Sloan, & Cassidy

COUNSEL FOR APPELLEE:
Daniel Jay Cameron
Attorney General of Kentucky

Emily Bedelle Lucas
Assistant Attorney General




                                       17